Case 1:20-cv-01796-EK-RER Document 1 Filed 04/14/20 Page 1 of 11 PageID #: 1


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
———————————————————————X
THE ANNUITY, WELFARE AND APPRENTICESHIP
SKILL IMPROVEMENT & SAFETY FUNDS OF THE
INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 15, 15A, 15C & 15D, AFL-CIO,
BY THEIR TRUSTEES JAMES T. CALLAHAN,                        COMPLAINT
THOMAS A. CALLAHAN, MICHAEL SALGO and
WILLIAM TYSON, CENTRAL PENSION FUND OF                      CV-20-01796
THE INTERNATIONAL UNION OF OPERATING
ENGINEERS, BY ITS CHIEF EXECUTIVE OFFICER
MICHAEL A. CRABTREE, and INTERNATIONAL
UNION OF OPERATING ENGINEERS LOCAL 15,
15A, 15C & 15D, AFL-CIO BY ITS PRESIDENT &
BUSINESS MANAGER THOMAS A. CALLAHAN,

                                        Plaintiffs,
               -against-

HERC HOLDINGS INC. d/b/a HERC RENTALS,

               Defendant.
———————————————————————X

       Plaintiffs THE ANNUITY, WELFARE AND APPRENTICESHIP SKILL

IMPROVEMENT & SAFETY FUNDS OF THE INTERNATIONAL UNION OF OPERATING

ENGINEERS LOCAL 15, 15A, 15C & 15D, AFL-CIO (“LOCAL 15 TRUST FUNDS”), BY

THEIR TRUSTEES JAMES T. CALLAHAN, THOMAS A. CALLAHAN, MICHAEL SALGO

and WILLIAM TYSON, CENTRAL PENSION FUND OF THE INTERNATIONAL UNION

OF OPERATING ENGINEERS (“CPF”) BY ITS CHIEF EXECUTIVE OFFICER MICHAEL

A. CRABTREE and INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 15,

15A, 15C & 15D, AFL-CIO (“LOCAL 15”) BY ITS PRESIDENT & BUSINESS MANAGER

THOMAS A. CALLAHAN, by their attorneys, BRADY McGUIRE & STEINBERG, P.C., for

their Complaint, respectfully allege:
Case 1:20-cv-01796-EK-RER Document 1 Filed 04/14/20 Page 2 of 11 PageID #: 2


       1.      This is an action arising under the Employee Retirement Income Security Act of

1974 (“ERISA”), as amended, 29 U.S.C. § 1001 ​et seq.​ and Section 301 of the Labor

Management Relations Act of 1947 (“LMRA”), as amended, 29 U.S.C. § 185 ​et seq.​ to recover

fringe benefit contributions owed to employee fringe benefit trust funds and supplemental union

dues and political action committee payments owed to a labor organization based upon the

breach of the terms and conditions of two (2) collective bargaining agreements.

                                        JURISDICTION

       2.      The subject matter jurisdiction of this Court is invoked pursuant to Sections 502

and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, along with Section 301(c) of the LMRA, 29

U.S.C. § 185(c).

       3.      Venue is properly laid in the Eastern District of New York pursuant to Section

502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2) and Section 301(a) of the LMRA, 29 U.S.C. §

185(a), in that, Plaintiff Trust Funds and Plaintiff LOCAL 15 maintain their principal offices for

the transaction of business at 44-40 11th Street located in Long Island City, County of Queens,

State of New York.

                                        THE PARTIES

       4.      Plaintiffs LOCAL 15 TRUST FUNDS are joint trustee funds established by

various trust indentures pursuant to Section 302 of the LMRA, 29 U.S.C. § 186.

       5.      Plaintiffs JAMES T. CALLAHAN, THOMAS A. CALLAHAN, MICHAEL

SALGO and WILLIAM TYSON are Trustees of Plaintiffs LOCAL 15 TRUST FUNDS and are

“fiduciaries” within the meaning of Section 3(21) of ERISA, 29 U.S.C. § 1002(21).

       6.      Plaintiff LOCAL 15 ANNUITY FUND is an employee pension benefit plan

within the meaning of Section 3(2) of ERISA, 29 U.S.C. § 1002(2) and established for the

purpose of providing retirement income to eligible participants.
Case 1:20-cv-01796-EK-RER Document 1 Filed 04/14/20 Page 3 of 11 PageID #: 3


       7.       Plaintiffs LOCAL 15 WELFARE and APPRENTICESHIP SKILL

IMPROVEMENT & SAFETY FUNDS are employee welfare benefit plans within the meaning

of Section 3(1) of ERISA, 29 U.S.C. § 1002(1) and established for the purpose of providing

medical, medical reimbursement, vacation and skill improvement/training benefits to eligible

participants.

       8.       Plaintiff LOCAL 15 TRUST FUNDS constitute multi-employer/employee benefit

plans within the meaning of Sections 3(3) and 3(37) of ERISA, 29 U.S.C. §§ 1002(3) and (37).

       9.       Plaintiff CPF is a joint trustee fund established by a trust indenture pursuant to

Section 302 of the LMRA, 29 U.S.C. § 186 which maintains its principal place of business at

4115 Chesapeake Street, N.W. in Washington, DC.

       10.      Plaintiff MICHAEL A. CRABTREE is the Chief Executive Officer of Plaintiff

CPF and is a “fiduciary” within the meaning of Section 3(21) of ERISA, 29 U.S.C. § 1002(21).

       11.      Plaintiff CPF is an employee pension benefit plan within the meaning of Section

3(2) of ERISA, 29 U.S.C. § 1002(2) and established for the purpose of providing retirement

income to eligible participants.

       12.      Plaintiff CPF constitutes a multi-employer/employee benefit plan within the

meaning of Sections 3(3) and 3(37) of ERISA, 29 U.S.C. §§ 1002(3) and (37).

       13.      Plaintiff LOCAL 15 is a labor organization as defined in Section 2 of the LMRA,

29 U.S.C. § 152.

       14.      Plaintiff THOMAS A. CALLAHAN is the President & Business Manager of

Plaintiff LOCAL 15.

       15.      Upon information and belief, Defendant HERC HOLDINGS INC. d/b/a HERC

RENTALS (“HERC”) was and still is a New York corporation with its principal place of

business at 28 Liberty Street, New York, New York.
Case 1:20-cv-01796-EK-RER Document 1 Filed 04/14/20 Page 4 of 11 PageID #: 4


       16.      Upon information and belief, Defendant HERC was and still is a foreign

corporation duly licensed to do business in the State of New York.

       17.      Upon information and belief, Defendant HERC was and still is a foreign

corporation doing business in the State of New York.

       18.      Upon information and belief, Defendant HERC is an employer within the

meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5) and Section 301 of the LMRA, 29

U.S.C. § 185.

                              BACKGROUND INFORMATION

       19.      At all times relevant hereto, Plaintiff LOCAL 15 and Defendant HERC have been

parties to two (2) collective bargaining agreements known as the “Small Tool Agreement” and

the “Equipment Shop Agreement” (collectively referred to as the “Collective Bargaining

Agreements”) and Defendant HERC agreed to be bound to the terms and conditions of the

Collective Bargaining Agreements.

       20.      Pursuant to the terms of the Collective Bargaining Agreements, Defendant HERC

is obligated to remit, at specified rates, contributions to Plaintiffs LOCAL 15 TRUST FUNDS

and Plaintiff CPF based upon each straight and overtime hour of worked performed by those

employees covered by the Collective Bargaining Agreements.

       21.      Pursuant to the terms of the Collective Bargaining Agreements, Defendant HERC

is obligated to remit, at specified rates, employee allocated supplemental union dues and political

action committee payments to Plaintiff LOCAL 15 based upon each straight and overtime hour

of work performed by those employees covered by the Collective Bargaining Agreements.
Case 1:20-cv-01796-EK-RER Document 1 Filed 04/14/20 Page 5 of 11 PageID #: 5


                         AS AND FOR A FIRST CAUSE OF ACTION
                      (BREACH OF THE SMALL TOOL AGREEMENT)

       22.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 21 inclusive with the same force and effect as though more fully set forth at

length herein.

       23.       In accordance with the Small Tool Agreement and the Trust Agreements

establishing Plaintiffs LOCAL 15 TRUST FUNDS, Defendant HERC consented to the

performance of an audit of its books and records to determine whether said Defendant had made

all of the required fringe benefit contribution payments to Plaintiffs LOCAL 15 TRUST FUNDS

and Plaintiff CPF as well as all supplemental union dues and political action committee

payments to Plaintiff LOCAL 15 in accordance with the Small Tool Agreement for the period of

June 1, 2017 through December 31, 2017.

       24.       That on or about March 16, 2020, the results of said audit were detailed by the

auditor for Plaintiffs in a report which determined that Defendant HERC had failed to provide

the contractually required fringe benefit contributions with interest along with the required

supplemental union dues and political action committee payments for the period of June 1, 2017

through December 31, 2017 in the amount of $491.80.

       25.       Defendant HERC has failed to pay any portion of the outstanding amount owed in

fringe benefit contributions with interest to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff

CPF in the amount of $433.72.

       26.       Defendant HERC has failed to pay any portion of the outstanding amount owed in

supplemental union dues and political action committee payments to Plaintiff LOCAL 15 in the

amount of $58.08.
Case 1:20-cv-01796-EK-RER Document 1 Filed 04/14/20 Page 6 of 11 PageID #: 6


       27.       Accordingly, as a direct and proximate result of the defaults, omissions and

breaches of the Small Tool Agreement by Defendant HERC, said Defendant is liable to Plaintiffs

LOCAL 15 TRUST FUNDS, CPF and LOCAL 15, collectively, in the amount of $491.80.

                      AS AND FOR A SECOND CAUSE OF ACTION
                    (BREACH OF ERISA OBLIGATIONS INCURRED
                   AS A RESULT OF THE SMALL TOOL AGREEMENT)

       28.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 27 inclusive with the same force and effect as though more fully set forth at

length herein.

       29.       The failure of Defendant HERC to make the required fringe benefit contribution

payments to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF for the period audited of

June 1, 2017 through December 31, 2017 in the amount of $433.72 is a violation of Section 515

of ERISA, 29 U.S.C. § 1145 which requires that employers pay fringe benefit contributions in

accordance with the terms and conditions of the applicable collective bargaining agreement.

       30.       Defendant HERC remains delinquent in remitting the proper amount owed in

fringe benefit contributions and has failed to pay any portion of the outstanding contributions

owed to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF as detailed above.

       31.       Section 502 of ERISA, 29 U.S.C. § 1132 provides that upon a finding of an

employer’s violation of Section 515 of ERISA, 29 U.S.C. § 1145, the Court shall award to the

Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with

(b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

Trust Fund’s Plan, or if none, at the rate set forth in the United States Internal Revenue Code at

26 U.S.C. § 6621; (c) statutory damages; (d) reasonable attorneys’ fees; (e) auditor’s fees, if any;

and (f) the costs and disbursements of the action.
Case 1:20-cv-01796-EK-RER Document 1 Filed 04/14/20 Page 7 of 11 PageID #: 7


       32.       Accordingly, as a direct and proximate result of the breach of the Small Tool

Agreement by Defendant HERC and as a result thereof having violated Section 515 of ERISA,

29 U.S.C. § 1145, said Defendant is liable to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff

CPF in the amount of $433.72, together with accumulated interest on the unpaid and/or untimely

paid principal amount due and owing, liquidated damages, reasonable attorneys’ fees, auditor’s

fees, if any, and the costs and disbursements incurred in this action pursuant to Section 502 of

ERISA, 29 U.S.C. § 1132.

                       AS AND FOR A THIRD CAUSE OF ACTION
                   (BREACH OF THE EQUIPMENT SHOP AGREEMENT)

       33.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 32 inclusive with the same force and effect as though more fully set forth at

length herein.

       34.       In accordance with the Equipment Shop Agreement and the Trust Agreements

establishing Plaintiffs LOCAL 15 TRUST FUNDS, Defendant HERC consented to the

performance of an audit of its books and records to determine whether said Defendant had made

all of the required fringe benefit contribution payments to Plaintiffs LOCAL 15 TRUST FUNDS

and Plaintiff CPF as well as all supplemental union dues and political action committee

payments to Plaintiff LOCAL 15 in accordance with the Equipment Shop Agreement for the

period of October 9, 2016 through October 8, 2018.

       35.       That on or about March 16, 2020, the results of said audit were detailed by the

auditor for Plaintiffs in a report which determined that Defendant HERC had failed to provide

the contractually required fringe benefit contributions with interest along with the required

supplemental union dues and political action committee payments for the period of October 9,

2016 through October 8, 2018 in the amount of $48,209.55.
Case 1:20-cv-01796-EK-RER Document 1 Filed 04/14/20 Page 8 of 11 PageID #: 8


       36.       Defendant HERC has failed to pay any portion of the outstanding amount owed in

fringe benefit contributions with interest to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff

CPF in the amount of $44,659.78.

       37.       Defendant HERC has failed to pay any portion of the outstanding amount owed in

supplemental union dues and political action committee payments to Plaintiff LOCAL 15 in the

amount of $3,549.77.

       38.       Accordingly, as a direct and proximate result of the defaults, omissions and

breaches of the Equipment Shop Agreement by Defendant HERC, said Defendant is liable to

Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15, collectively, in the amount of

$48,209.55.

                       AS AND FOR A FOURTH CAUSE OF ACTION
                     (BREACH OF ERISA OBLIGATIONS INCURRED
                 AS A RESULT OF THE EQUIPMENT SHOP AGREEMENT)

       39.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 38 inclusive with the same force and effect as though more fully set forth at

length herein.

       40.       The failure of Defendant HERC to make the required fringe benefit contribution

payments to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF for the period audited of

October 9, 2016 through October 8, 2018 in the amount of $44,659.78 is a violation of Section

515 of ERISA, 29 U.S.C. § 1145 which requires that employers pay fringe benefit contributions

in accordance with the terms and conditions of the applicable collective bargaining agreement.

       41.       Defendant HERC remains delinquent in remitting the proper amount owed in

fringe benefit contributions and has failed to pay any portion of the outstanding contributions

owed to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF as detailed above.
Case 1:20-cv-01796-EK-RER Document 1 Filed 04/14/20 Page 9 of 11 PageID #: 9


       42.     Section 502 of ERISA, 29 U.S.C. § 1132 provides that upon a finding of an

employer’s violation of Section 515 of ERISA, 29 U.S.C. § 1145, the Court shall award to the

Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with

(b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

Trust Fund’s Plan, or if none, at the rate set forth in the United States Internal Revenue Code at

26 U.S.C. § 6621; (c) statutory damages; (d) reasonable attorneys’ fees; (e) auditor’s fees, if any;

and (f) the costs and disbursements of the action.

       43.     Accordingly, as a direct and proximate result of the breach of the Equipment Shop

Agreement by Defendant HERC and as a result thereof having violated Section 515 of ERISA,

29 U.S.C. § 1145, said Defendant is liable to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff

CPF in the amount of $44,659.78, together with accumulated interest on the unpaid and/or

untimely paid principal amount due and owing, liquidated damages, reasonable attorneys’ fees,

auditor’s fees, if any, and the costs and disbursements incurred in this action pursuant to Section

502 of ERISA, 29 U.S.C. § 1132.

       WHEREFORE​, Plaintiffs THE ANNUITY, WELFARE AND APPRENTICESHIP

SKILL IMPROVEMENT & SAFETY FUNDS OF THE INTERNATIONAL UNION OF

OPERATING ENGINEERS LOCAL 15, 15A, 15C & 15D, AFL-CIO, CENTRAL PENSION

FUND OF THE INTERNATIONAL UNION OF OPERATING ENGINEERS and

INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 15, 15A, 15C & 15D,

AFL-CIO demand judgment on the First Cause of Action as against Defendant HERC

HOLDINGS INC. d/b/a HERC RENTALS in the amount of fringe benefit contributions with

interest along with supplemental union dues and political action committee payments due and

owing totaling $491.80.
Case 1:20-cv-01796-EK-RER Document 1 Filed 04/14/20 Page 10 of 11 PageID #: 10


       WHEREFORE​, Plaintiffs THE ANNUITY, WELFARE AND APPRENTICESHIP

SKILL IMPROVEMENT & SAFETY FUNDS OF THE INTERNATIONAL UNION OF

OPERATING ENGINEERS LOCAL 15, 15A, 15C & 15D, AFL-CIO and CENTRAL

PENSION FUND OF THE INTERNATIONAL UNION OF OPERATING ENGINEERS

demand judgment on the Second Cause of Action as against Defendant HERC HOLDINGS INC.

d/b/a HERC RENTALS in the amount of fringe benefit contributions with interest due and

owing totaling $433.72, together with:

           1. Prejudgment interest, computed at the plan rate or the applicable United States
              Treasury rate from the date on which the first payment was due on the total
              amount owed by the Defendant, in accordance with Section 502(g)(2)(B) of
              ERISA, 29 U.S.C. § 1132(g)(2)(B);

           2. Liquidated damages in accordance with Section 502(g)(2)(C) of ERISA, 29
              U.S.C. § 1132(g)(2)(C);

           3. Attorneys’ fees, auditor’s fees, if any, costs and disbursements in accordance with
              Section 502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D); and

           4. Such other and further relief as the Court may deem just and proper in accordance
              with Section 502(g)(2)(E) of ERISA, 29 U.S.C. § 1132(g)(2)(E).

       WHEREFORE​, Plaintiffs THE ANNUITY, WELFARE AND APPRENTICESHIP

SKILL IMPROVEMENT & SAFETY FUNDS OF THE INTERNATIONAL UNION OF

OPERATING ENGINEERS LOCAL 15, 15A, 15C & 15D, AFL-CIO, CENTRAL PENSION

FUND OF THE INTERNATIONAL UNION OF OPERATING ENGINEERS and

INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 15, 15A, 15C & 15D,

AFL-CIO demand judgment on the Third Cause of Action as against Defendant HERC

HOLDINGS INC. d/b/a HERC RENTALS in the amount of fringe benefit contributions with

interest along with supplemental union dues and political action committee payments due and

owing totaling $48,209.55.
Case 1:20-cv-01796-EK-RER Document 1 Filed 04/14/20 Page 11 of 11 PageID #: 11


       WHEREFORE​, Plaintiffs THE ANNUITY, WELFARE AND APPRENTICESHIP

SKILL IMPROVEMENT & SAFETY FUNDS OF THE INTERNATIONAL UNION OF

OPERATING ENGINEERS LOCAL 15, 15A, 15C & 15D, AFL-CIO and CENTRAL

PENSION FUND OF THE INTERNATIONAL UNION OF OPERATING ENGINEERS

demand judgment on the Fourth Cause of Action as against Defendant HERC HOLDINGS INC.

d/b/a HERC RENTALS in the amount of fringe benefit contributions with interest due and

owing totaling $44,659.78, together with:

              1. Prejudgment interest, computed at the plan rate or the applicable United States
                 Treasury rate from the date on which the first payment was due on the total
                 amount owed by the Defendant, in accordance with Section 502(g)(2)(B) of
                 ERISA, 29 U.S.C. § 1132(g)(2)(B);

              2. Liquidated damages in accordance with Section 502(g)(2)(C) of ERISA, 29
                 U.S.C. § 1132(g)(2)(C);

              3. Attorneys’ fees, auditor’s fees, if any, costs and disbursements in accordance
                 with Section 502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D); and

              4. Such other and further relief as the Court may deem just and proper in
                 accordance with Section 502(g)(2)(E) of ERISA, 29 U.S.C. § 1132(g)(2)(E).

Dated: Tarrytown, New York
       April 14, 2020
                                            Respectfully submitted,

                                            BRADY McGUIRE & STEINBERG, P.C.

                                    By:     /s/ James M. Steinberg
                                            __________________________________
                                            James M. Steinberg, Esq.
                                            Attorneys for Plaintiffs
                                            303 South Broadway, Suite 234
                                            Tarrytown, New York 10591
                                            (914) 478-4293
                                            james@bradymcguiresteinberg.com
